Vizcaino v Western Beef, Inc. (2018 NY Slip Op 03752)





Vizcaino v Western Beef, Inc.


2018 NY Slip Op 03752


Decided on May 24, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2018

Friedman, J.P., Gische, Andrias, Kern, Oing, JJ.


6663N 301814/12

[*1] Yolanda Vizcaino, Plaintiff-Appellant,
vWestern Beef, Inc., et al., Defendants-Respondents.


Omrani & Taub, P.C., New York (James L. Forde of counsel), for appellant.
Albert W. Cornachio, P.C., Rye Brook (Christopher R. Block of counsel), for respondents.

Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered on or about June 6, 2017, which denied plaintiff's motion to strike the answer and for other discovery sanctions, unanimously modified, on the facts, to grant the motion to the extent of ordering defendants to pay plaintiff's costs in connection with the instant motion and appeal, and otherwise affirmed, without costs.
We see no reason to disturb the motion court's exercise of discretion in declining to strike defendants' answer (see  CPLR 3126[3]). Defendants ultimately provided current contact information for the cashier who assisted plaintiff after her accident at their store, and explained their delay in providing this information as the result of a series of purported good faith mistakes. However, in view of the length of time it took and multiple discovery motions and court orders for defendants finally to provide complete and accurate information, we find that monetary sanctions are warranted. An award of the costs of this motion and appeal is appropriate to compensate plaintiff for the extraordinary time and effort necessitated by defendants' lack of diligence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 24, 2018
CLERK